In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 13-501V
                                        Filed: May 30, 2014

* * * * * * * * * * * * * * * *                           UNPUBLISHED
SHANA SCALES,                                 *
                                              *           Special Master Dorsey
              Petitioner,                     *
                                              *           Joint Stipulation on Damages;
v.                                            *           Influenza (“Flu”) Vaccine;
                                              *           Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                           *           Administration (“SIRVA”),
AND HUMAN SERVICES,                           *           Rheumatoid Arthritis (“RA”).
                                              *
              Respondent.                     *
* * * * * * * * * * * * * * * *
Meredith Daniels, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Lisa Watts, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION 1

        On July 23, 2013, Shana Scales (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Ms. Scales
alleged that she received an influenza (“flu”) vaccination on October 21, 2010, and that she
thereafter suffered from an injection-related shoulder injury (“SIRVA”) and rheumatoid arthritis
(“RA”) which were caused in fact by the vaccination. See Petition at 1.

       On May 23, 2014, the parties filed a stipulation in which they agree that a decision should
be entered awarding compensation.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
        Respondent denies that the flu vaccine caused petitioner’s alleged SIRVA, RA, or any
other injury, and further denies that petitioner’s disabilities are sequelae of a vaccine-related
injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $159,315.95 in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C.
       §300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
Case 1:13-vv-00501-UNJ Document 26 Filed 05/23/14 Page 1 of 5
Case 1:13-vv-00501-UNJ Document 26 Filed 05/23/14 Page 2 of 5
Case 1:13-vv-00501-UNJ Document 26 Filed 05/23/14 Page 3 of 5
Case 1:13-vv-00501-UNJ Document 26 Filed 05/23/14 Page 4 of 5
Case 1:13-vv-00501-UNJ Document 26 Filed 05/23/14 Page 5 of 5